Exhibit 10.2

CLIFTON SAVINGS BANK

EMPLOYMENT AGREEMENT

This AGREEMENT (“Agreement”) is hereby entered into as of January 1, 2014, by
and between CLIFTON SAVINGS BANK (the “Bank”), a New Jersey-chartered financial
institution, with its principal offices at 1433 Van Houten Avenue, Clifton, New
Jersey, 07015, CLIFTON SAVINGS BANCORP, INC. (the “Company”), a
federally-chartered corporation and the holding company of the Bank, and PAUL M.
AGUGGIA (“Executive”).

WHEREAS, the Bank desires to assure itself of the services of Executive for the
period provided for in this Agreement; and

WHEREAS, Executive and the Board of Directors of the Bank desire to enter into
an employment agreement setting forth the terms and conditions of the employment
of Executive and the related rights and obligations of each of the parties.

NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained, it is agreed as follows:

 

1. Position and Responsibilities.

(a) During the period of Executive’s employment under this Agreement, Executive
agrees to serve as President and Chief Executive Officer of the Bank. Executive
shall have responsibility for the general management and control of the business
and affairs of the Bank and its affiliates, and shall perform all duties and
shall have all powers which are commonly incident to the offices of President
and Chief Executive Officer of the Bank or which, consistent with that office,
are delegated to him by the Board of Directors of the Bank (the “Board of
Directors”).

(b) During the period of Executive’s employment under this Agreement, except for
periods of absence occasioned by illness, vacation, and reasonable leaves of
absence, Executive shall devote substantially all of his business time,
attention, skill and efforts to the faithful performance of his duties under
this Agreement, including activities and services related to the organization,
operation and management of the Bank and its affiliates, as well as
participation in community, professional and civic organizations; provided,
however, that, with the approval of the Board of Directors, as evidenced by a
resolution of the Board of Directors, from time to time, Executive may serve, or
continue to serve, on the boards of directors of, and hold any other offices or
positions in, companies or organizations, which, in the judgment of the Board of
Directors, will not present any conflict of interest with the Bank or its
affiliates, or materially affect the performance of Executive’s duties pursuant
to this Agreement.

(c) The Bank will furnish Executive with the working facilities and staff
customary for executive officers with the title and duties set forth in this
Agreement and as are necessary for him to perform his duties. The location of
such facilities and staff shall be at the principal administrative offices of
the Bank.



--------------------------------------------------------------------------------

2. Term of Employment.

(a) The term of this Agreement, as amended, shall include: (i) the current term
of the agreement ending on December 31, 2016, plus (ii) any and all extensions
of the term made pursuant to this Section 2.

(b) Commencing as of January 1, 2015, and continuing as of each January 1
thereafter (the “anniversary date”), the disinterested members of the Board of
Directors may extend the Agreement term for an additional year, so that the
remaining term of the Agreement again becomes thirty-six (36) full months from
the applicable anniversary date, unless Executive elects not to extend the term
of this Agreement by giving written notice at least sixty (60) days prior to the
applicable anniversary date. The Board of Directors will notify Executive no
earlier than sixty (60) days and no later than thirty (30) days prior to the
applicable anniversary date whether it has determined to extend the Agreement.

(c) Notwithstanding anything contained in this Agreement to the contrary, either
Executive or the Bank may terminate Executive’s employment with the Bank at any
time during the term of this Agreement, subject to the terms and conditions of
this Agreement.

 

3. Compensation and Benefits.

(a) Base Salary. The Bank agrees to pay Executive during the term of this
Agreement a base salary at the rate of $650,000 per annum, payable in accordance
with the Bank’s customary payroll practices. The Board of Directors of the Bank
shall review annually the rate of Executive’s base salary based upon factors
they deem relevant, and may maintain or increase his base salary, provided that
no such action shall reduce the rate of base salary below the rate in effect on
the Effective Date. In the absence of action by the Board of Directors,
Executive shall continue to receive a base salary at the per annum rate
specified on the Effective Date or, if another rate has been established under
the provisions of this Section 3, the rate last properly established by action
of the Board of Directors.

(b) Incentive Compensation. Executive shall be entitled to participate in
discretionary bonuses or other incentive compensation programs that the Board of
Directors may award from time to time to senior management employees pursuant to
bonus plans, or otherwise.

(c) Automobile and Cellular Phone. The Company or the Bank shall provide
Executive with, and Executive shall have the primary use of, an automobile owned
or leased by the Company or the Bank and the Company or the Bank shall pay (or
reimburse Executive) for all expenses of insurance, registration, operation and
maintenance of an automobile owned by Executive; provided, however, that such
reimbursement shall not exceed $700 per month. Executive shall comply with
reasonable reporting and expense limitations on the use of such automobile, as
the Company or the Bank may establish from time to time, and the Company or the
Bank shall annually include on Executive’s Form W-2 any amount attributable to
Executive’s personal use of such automobile. The Company or the Bank shall also
provide Executive with a cellular phone and shall pay (or reimburse) Executive
for all reasonable expenses related to the business use of such phone.

(d) Vacation and Holidays. Executive shall take vacation at a time mutually
agreed upon by the Bank and Executive; provided, however, that Executive shall
receive not less than twenty (20) days vacation leave during each calendar year.
Executive shall receive his base salary and other benefits during periods of
vacation. Executive shall also be entitled to paid legal holidays in accordance
with the policies of the Bank.

 

2



--------------------------------------------------------------------------------

(e) Other Employee Benefits. In addition to any other compensation or benefits
provided for under this Agreement, Executive shall be entitled to participate in
any employee benefits or perquisites the Bank offers to full-time employees or
executive management now or in the future. The Bank will not, without
Executive’s prior written consent, make any changes in such plans, arrangements
or perquisites which would adversely affect Executive’s rights or benefits
thereunder without separately providing for an arrangement that ensures
Executive receives or will receive the economic value that Executive would
otherwise lose as a result of such adverse effect. Without limiting the
generality of the foregoing provisions of this paragraph, Executive shall be
entitled to participate in or receive benefits under all plans relating to stock
options, restricted stock awards, stock purchases, pension, profit sharing,
employee stock ownership, supplemental retirement, directors’ retirement, group
life insurance, medical and other health and welfare coverage that are made
available by the Bank at the Effective Time or at any time in the future during
the term of this Agreement, subject to and on a basis consistent with, the
terms, conditions and overall administration of such plans and arrangements.

 

4. Payments to Executive Upon an Event of Termination.

(a) Upon the occurrence of an Event of Termination (as herein defined) during
Executive’s term of employment under this Agreement, the provisions of this
Section 4 shall apply. Unless Executive otherwise agrees, as used in this
Agreement, an “Event of Termination” shall mean and include any one or more of
the following: (i) the termination by the Bank of Executive’s full-time
employment for any reason other than a termination governed by Section 7 of this
Agreement; or (ii) Executive’s resignation from the Bank, upon any event
constituting “Good Reason.” For purposes of this Agreement, “Good Reason” means
shall mean the occurrence of any of the following events without the Employee’s
consent:

(i) The assignment to Executive of duties that constitute a material diminution
of his authority, duties, or responsibilities (including reporting
requirements);

(ii) A material diminution in Executive’s Base Salary;

(iii) Relocation of Executive to a location outside a radius of 25 miles of the
Bank’s Clifton, New Jersey office; or

(iv) Any other action or inaction by the Bank that constitutes a material breach
of this Agreement;

provided, that within ninety (90) days after the initial existence of such
event, the Bank shall be given notice and an opportunity, not less than thirty
(30) days, to effectuate a cure for such asserted “Good Reason” by Executive.
Executive’s resignation hereunder for Good Reason shall not occur later than one
hundred fifty (150) days following the initial date on which the event Executive
claims constitutes Good Reason occurred.

(b) Upon Executive’s termination of employment in accordance with paragraph
(a) of this Section 4, as of the Date of Termination, as defined in Section 8 of
this Agreement, the Bank shall be obligated to pay Executive, or, in the event
of his death following the Date of Termination, his beneficiary or
beneficiaries, or his estate, as the case may be, an amount equal to the sum of:
(i) the base salary and incentive compensation that would have been paid to
Executive for the remaining term of this Agreement had the Event of Termination
not occurred (based on Executive’s then current base salary and most recently
paid or accrued bonus (incentive compensation) at the time of the Event of
Termination), plus (ii) the value, as calculated by a recognized firm
customarily performing such valuation, of any stock options which, as of the
Date of Termination, have been granted to Executive but are not exercisable by

 

3



--------------------------------------------------------------------------------

Executive and the value of any restricted stock awards which have been granted
to Executive, but in which Executive does not have a non-forfeitable or
fully-vested interest as of the Date of Termination, plus (iii) the value of all
employee benefits that would have been provided to Executive for the remaining
term of this Agreement had the Event of Termination not occurred, based on the
most recent level of contribution, accrual or other participation by or on
behalf of Executive. The Bank shall pay the aggregate sum of these amounts to
Executive in a single lump sum payment (without any mitigation) no later than
ten (10) business days following Executive’s termination of employment.

(c) In addition to the payments provided for in paragraph (b) of this Section 4,
upon Executive’s separation from service in accordance with the provisions of
paragraph (a) of this Section 4, to the extent that the Company or the Bank
continues to offer any life, medical, health, disability or dental insurance
plan or arrangement in which Executive or his dependents participates as of the
date of the Event of Termination (each being a “Welfare Plan”), Executive and
his covered dependents shall continue participating in such Welfare Plans,
subject to the same premium contributions on the part of Executive as were
required immediately prior to the Event of Termination until the earlier of
(i) his death; (ii) his employment by another employer other than one of which
he is the majority owner; or (iii) the end of the remaining term of this
Agreement. If the Company or the Bank does not offer the Welfare Plans at any
time after the Event of Termination, then the Company or the Bank shall provide
Executive with a payment equal to the premiums for such benefits for the period
which runs until the earlier of (i) his death; (ii) his employment by another
employer other than one of which he is the majority owner; or (iii) the end of
the remaining term of this Agreement.

 

5. Change in Control.

(a) For purposes of this Agreement, a “Change in Control” of the Bank or Company
shall mean one of the following events: (i) there occurs a change in control of
the Bank, as defined or determined either by the Bank’s primary federal
regulator or under regulations promulgated by such regulator; (ii) as a result
of, or in connection with, a merger or other business combination, sale of
assets or contested election, the persons who were directors of the Bank before
such transaction or event cease to constitute a majority of the Board of
Directors of the Bank or its successor; (iii) the Bank transfers all or
substantially all of its assets to another corporation or entity which is not an
affiliate of the Bank; (iv) the Bank is merged or consolidated with another
corporation or entity and, as a result of such merger or consolidation, less
than 60% of the equity interest in the surviving or resulting corporation is
owned by the former shareholders or depositors of the Bank; (v) the Company
merges into or consolidates with another corporation, or merges another
corporation into the Company and, as a result, less than a majority of the
combined voting power of the resulting corporation immediately after the merger
or consolidation is held by persons who were stockholders of the Company
immediately before the merger or consolidation; (vi) the Company files, or is
required to file, a report on Schedule 13D, or another form or schedule required
under Sections 13(d) or 14(d) of the Securities Exchange Act of 1934, disclosing
that the filing person or persons acting in concert has or have become the
beneficial owner(s) of 25% or more of a class of the Company’s voting
securities, except for beneficial ownership of Company voting shares held in a
fiduciary capacity by an entity of which the Company directly or indirectly owns
50% or more of its outstanding voting securities; (vii) during any period of two
consecutive years, individuals who constitute the Company’s Board of Directors
at the beginning of the two-year period cease for any reason to constitute at
least a majority thereof, provided that any person becoming a director
subsequent to the date hereof whose election was approved by a vote of at least
two-thirds ( 2⁄3) of the directors who were directors at the beginning of the
two-year period shall be deemed to have also been a director at the beginning of
such period; or (viii) the Company sells to a third party all or substantially
all of its assets.

 

4



--------------------------------------------------------------------------------

(b) If any of the events described in paragraph (a) of this Section 5,
constituting a Change in Control, have occurred or the Board of Directors
determines that a Change in Control has occurred, Executive shall be entitled to
the benefits provided for in paragraphs (c), (d), and (e) of this Section 5 upon
his termination of employment at any time during the term of this Agreement on
or after the date the Change in Control occurs due to (i) Executive’s dismissal,
or (ii) Executive’s resignation following any event of Good Reason (as defined
in Section 4(a) of this Agreement), unless Executive’s termination is for Just
Cause as defined in Section 7 of this Agreement; provided, however, that such
benefits shall be reduced by any payment made under Section 4 of this Agreement.
For purposes of this Agreement, a “Change in Control” shall not include the
reorganization of the Bank or Corporation from the mutual holding company form
of organization, including the elimination of the mutual holding company in a
“second-step” transaction.

(c) Upon the occurrence of a Change in Control followed by Executive’s
termination of employment, as provided for in paragraph (b) of this Section 5,
the Bank shall pay Executive, or in the event of his subsequent death, his
beneficiary or beneficiaries, or his estate, as the case may be, as severance
pay or liquidated damages, or both, the greater of the payments and benefits due
for the remaining term of the Agreement, pursuant to the provisions of Section 4
of this agreement, or three (3) times the sum of the following items:

(i) the average of any taxable income included by the Bank or the Company on
Executive’s Form W-2 or reflected on a Form 1099 provided by the Bank or the
Company to Executive, excluding: A) income attributable to Executive’s exercise
of a non-statutory stock option; B) income related to Executive’s disqualifying
disposition of an incentive stock option to acquire Company common stock; or C)
income related to the distribution of benefits under any tax-qualified or
non-tax-qualified retirement or deferred compensation plan or arrangement
sponsored by the Company or the Bank (including the Clifton Savings Bank Amended
and Restated Directors’ Retirement Plan) during each of the five (5) most
recently completed calendar years preceding the Change in Control;

(ii) the sum of the average of the value of the deferrals, allocations or
contributions made by Executive or on behalf of Executive by the Bank, during
each of the five (5) most recently completed calendar years preceding the Change
in Control, under the Bank’s employee stock ownership and 401(k) savings plans
(or any other tax-qualified defined contribution retirement plan sponsored by
the Bank) and any supplemental executive retirement plan (or any similar
provision of any similar plan) in which Executive participates as of the Change
in Control. For purposes of this clause (ii), the value of allocations made to
Executive under the employee stock ownership plan or the supplemental executive
retirement plan shall be valued by reference to the fair market value of Company
common stock as of the date of allocation.

The Bank shall make the payment to Executive in a single lump sum no later than
ten (10) business days following his termination of employment.

(d) Upon the occurrence of a Change in Control and Executive’s termination of
employment in connection therewith, to the extent that the Company or the Bank
continues to offer any life, medical, health, disability or dental insurance
plan or arrangement in which Executive or his dependents participated
immediately prior to the Change in Control, Executive and his covered dependents
shall continue participating in such Welfare Plans, subject to the same premium
contributions on the part of Executive as were required immediately prior to the
Change in Control, until the earlier of (i) Executive’s death; (ii) his
employment by another employer other than one of which he is the majority owner;
or (iii) the expiration of thirty-six (36) months. If the Company or the Bank
does not offer the Welfare Plans at any time after the Change in Control, the
Company shall provide Executive with a payment equal to the

 

5



--------------------------------------------------------------------------------

premiums for such benefits for the period which runs until the earlier of
(i) his death; (ii) his employment by another employer other than one of which
he is the majority owner; or (iii) the expiration of 36 months.

(e) The use or provision of any membership, license, automobile use or other
perquisites shall be continued during the remaining term of the Agreement on the
same financial terms and obligations as were in place immediately prior to the
Change in Control. To the extent that any item referred to in this paragraph
will, at the end of the term of this Agreement, no longer be available to
Executive, Executive will have the option to purchase all rights then held by
the Company or the Bank to such item for a price equal to the then fair market
value of the item.

 

6. Change in Control Related Provisions.

Notwithstanding the provisions of Section 5, in no event shall the aggregate
payments or benefits to be made or afforded to Executive under said paragraphs
(the “Termination Benefits”) constitute an “excess parachute payment” under
Section 280G of the Code or any successor thereto, and in order to avoid such a
result, Termination Benefits will be reduced, if necessary, to an amount (the
“Non-Triggering Amount”), the value of which is one dollar ($1.00) less than an
amount equal to three (3) times Executive’s “base amount”, as determined in
accordance with said Section 280G. If necessary, the reduction required hereby
among the Termination Benefits shall be made from the cash payments due under
Section 5 of the Agreement.

 

7. Termination for Just Cause.

The phrase termination for “Just Cause” shall mean termination because of
Executive’s personal dishonesty, incompetence, willful misconduct, any breach of
fiduciary duty involving personal profit, intentional failure to perform stated
duties, willful violation of any law, rule, regulation (other than traffic
violations or similar offenses), final cease and desist order or material breach
of any provision of this Agreement. Notwithstanding the foregoing, Executive
shall not be deemed to have been terminated for Just Cause unless and until
there shall have been delivered to him a Notice of Termination which shall
include a copy of a resolution duly adopted by the affirmative vote of not less
than a simple majority of all of the members of the Board of Directors at a
meeting of the Board of Directors called and held for that purpose, finding that
in the good faith opinion of the Board of Directors, Executive was guilty of
conduct justifying termination for Just Cause and specifying the particulars
thereof in detail. Executive shall not have the right to receive compensation or
other benefits for any period after termination for Just Cause.

 

8. Notice.

(a) Any purported termination by the Bank or by Executive shall be communicated
by Notice of Termination to the other party hereto. For purposes of this
Agreement, a “Notice of Termination” shall mean a written notice which shall
indicate the specific termination provision in this Agreement relied upon and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Executive’s employment under the provision so
indicated.

(b) “Date of Termination” shall mean the date specified in the Notice of
Termination.

 

6



--------------------------------------------------------------------------------

9. Post-Termination Obligations.

Payments and benefits to Executive under this Agreement shall be subject to
Executive’s compliance with Section 10 for one (1) full year after the earlier
of the expiration of this Agreement or termination of Executive’s employment
with the Bank. Executive shall, upon reasonable notice, furnish such information
and assistance as may reasonably be required by the Bank in connection with any
litigation to which it or any of its affiliates is, or may become, a party.

 

10. Non-Competition and Non-Disclosure.

(a) Upon any termination of Executive’s employment pursuant to Section 4 of this
Agreement, Executive agrees not to compete with the Bank or its affiliates for a
period of one (1) year following such termination in any city, town or county in
which Executive’s normal business office is located and the Bank or any of its
affiliates has an office or has filed an application for regulatory approval to
establish an office, determined as of the effective date of such termination,
except as agreed to pursuant to a resolution duly adopted by the Board of
Directors. Executive agrees that during such period and within said cities,
towns and counties, Executive shall not work for or advise, consult or otherwise
serve with, directly or indirectly, any entity whose business materially
competes with the depository, lending or other business activities of the Bank
or its affiliates. The parties hereto, recognizing that irreparable injury will
result to the Bank or its affiliates, its business and property in the event of
Executive’s breach of this Subsection 10(a), agree that in the event of any such
breach by Executive, the Bank or its affiliates will be entitled, in addition to
any other remedies and damages available, to an injunction to restrain the
violation hereof by Executive, Executive’s partners, agents, servants, employees
and all persons acting for or under the direction of Executive. Executive
represents and admits that in the event of the termination of his employment
pursuant to Section 4 of this Agreement, Executive’s experience and capabilities
are such that Executive can obtain employment in a business engaged in other
lines and/or of a different nature than the Bank or its affiliates, and that the
enforcement of a remedy by way of injunction will not prevent Executive from
earning a livelihood. Nothing herein will be construed as prohibiting the Bank
or its affiliates from pursuing any other remedies available to the Bank or its
affiliates for such breach or threatened breach, including the recovery of
damages from Executive.

(b) Executive recognizes and acknowledges that his knowledge of the business
activities and plans for business activities of the Bank and its affiliates, as
it may exist from time to time, is a valuable, special and unique asset of the
business of the Bank and its affiliates. Executive will not, during or after the
term of his employment, disclose any knowledge of the past, present, planned or
considered business activities of the Bank and its affiliates thereof to any
person, firm, corporation or other entity for any reason or purpose whatsoever
unless expressly authorized by the Board of Directors or required by law.
Notwithstanding the foregoing, Executive may disclose any knowledge of banking,
financial and/or economic principles, concepts or ideas which are not solely and
exclusively derived from the business plans and activities of the Bank or its
affiliates. In the event of a breach or threatened breach by Executive of the
provisions of this Section 10(b), the Bank will be entitled to an injunction
restraining Executive from disclosing, in whole or in part, knowledge of the
past, present, planned or considered business activities of the Bank or its
affiliates or from rendering any services to any person, firm, corporation or
other entity to whom such knowledge, in whole or in part, has been disclosed or
is threatened to be disclosed. Nothing herein will be construed as prohibiting
the Bank from pursuing any other remedies available to the Bank for such breach
or threatened breach, including the recovery of damages from Executive.

 

7



--------------------------------------------------------------------------------

11. Death and Disability.

(a) Death. Notwithstanding any other provision of this Agreement to the
contrary, in the event of Executive’s death during the term of this Agreement,
the Bank shall immediately pay his estate any salary and bonus accrued but
unpaid as of the date of his death, and, for a period of six (6) months after
Executive’s death, the Bank shall continue to provide his dependents medical
insurance benefits existing on the date of his death and shall pay Executive’s
designated beneficiary all compensation that would otherwise be payable to him
pursuant to Section 3(a) of this Agreement. This provision shall not negate any
rights Executive or his beneficiaries may have to death benefits under any
employee benefit plan of the Bank or the Company.

(b) Disability.

(i) The Bank or Executive may terminate Executive’s employment after having
established Executive’s Disability. For purposes of this agreement, “Disability”
means a physical or mental infirmity that impairs Executive’s ability to
substantially perform his duties under this Agreement and that results in the
Executive becoming eligible for long-term disability benefits under the Bank’s
or the Company’s long-term disability plan (or, if the Bank or the Company has
no such plan in effect, that impairs Executive’s ability to substantially
perform his duties under this Agreement for a period of one hundred eighty
(180) consecutive days). The Board of Directors shall determine whether or not
Executive is and continues to be permanently disabled for purposes of this
Agreement in good faith, based upon competent medical advice and other factors
that they reasonably believe to be relevant. As a condition to any benefits, the
Board of Directors may require Executive to submit to such physical or mental
evaluations and tests as it deems reasonably appropriate.

(ii) In the event of Disability, Executive’s obligation to perform services
under this Agreement will terminate. In the event of such termination, Executive
shall continue to receive A) one hundred percent (100%) of his monthly Base
Salary (at the annual rate in effect on the Date of Termination) through the one
hundred eightieth (180th) day following the Date of Termination by reason of
Disability and B) sixty percent (60%) of his monthly base salary from the one
hundred eighty-first (181st) day following termination through the earlier of
the date of his death or the date he attains age 70. Such payments shall be
reduced by the amount of any short- or long-term disability benefits payable to
Executive under any disability program sponsored by the Bank or the Company. In
addition, during any period of Executive’s Disability, Executive and his
dependents shall, to the greatest extent possible, continue to be covered under
all benefit plans (including, without limitation, retirement plans and medical,
dental and life insurance plans) of the Bank or the Company in which Executive
participated prior to the occurrence of Executive’s Disability, on the same
terms as if Executive were actively employed by the Bank.

 

12. Source of Payments.

(a) All payments provided for in this Agreement shall be timely paid in cash or
check from the general funds of the Bank. The Company, however, unconditionally
guarantees payment and provision of all amounts and benefits due hereunder to
Executive and, if such amounts and benefits due from the Bank are not timely
paid or provided by the Bank, such amounts and benefits shall be paid or
provided by the Company.

(b) Notwithstanding any provision herein to the contrary, to the extent that
payments and benefits, as provided by this Agreement, are paid to or received by
Executive under the Employment Agreement in effect between Executive and the
Company (the “Company Agreement”), such

 

8



--------------------------------------------------------------------------------

compensation payments and benefits paid by the Company will be subtracted from
any amount due simultaneously to Executive under similar provisions of this
Agreement. Payments pursuant to this Agreement and the Company Agreement shall
be allocated in proportion to the level of activity and the time expended on
such activities by Executive as determined by the Company and the Bank.

 

13. Effect of Prior Agreements and Existing Benefit Plans.

This Agreement contains the entire understanding between the parties hereto and
supersedes any prior employment or change in control agreement between the Bank
or any predecessor of the Bank and Executive, except that this Agreement shall
not affect or operate to reduce any benefit or compensation inuring to Executive
of a kind elsewhere provided. No provision of this Agreement shall be
interpreted to mean that Executive is subject to receiving fewer benefits than
those available to him without reference to this Agreement.

 

14. No Attachment.

(a) Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge or hypothecation, or to execution, attachment, levy
or similar process or assignment by operation of law, and any attempt, voluntary
or involuntary, to affect any such action shall be null, void and of no effect.

(b) This Agreement shall be binding upon, and inure to the benefit of,
Executive, the Bank, the Company and their respective successors and assigns.

 

15. Modification and Waiver.

(a) This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.

(b) No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future as to any act other than that specifically waived.

 

16. Severability.

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any remaining part of such provision not held so invalid,
and each such other provision and part thereof shall to the full extent
consistent with law continue in full force and effect.

 

17. Headings for Reference Only.

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

 

9



--------------------------------------------------------------------------------

18. Governing Law.

Except to the extent preempted by federal law, the validity, interpretation,
performance, and enforcement of this Agreement shall be governed by the laws of
the State of New Jersey, without regard to principles of conflicts of law of New
Jersey.

 

19. Arbitration.

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted before a panel of three
(3) arbitrators sitting in a location selected by Executive within fifty
(50) miles from the location of the Bank, in accordance with the rules of the
American Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction; provided, however, that
Executive shall be entitled to seek specific performance of his right to be paid
until the Date of Termination during the pendency of any dispute or controversy
arising under or in connection with this Agreement.

In the event any dispute or controversy arising under or in connection with
Executive’s termination is resolved in favor of Executive, whether by judgment,
arbitration or settlement, Executive shall be entitled to the payment of all
back-pay, including salary, bonuses and any other cash compensation, fringe
benefits and any compensation and benefits due Executive under this Agreement.

 

20. Payment of Legal Fees.

All reasonable legal fees paid or incurred by Executive pursuant to any dispute
or question of interpretation relating to this Agreement shall be paid or
reimbursed by the Bank only if Executive is successful pursuant to a legal
judgment, arbitration or settlement.

 

21. Indemnification.

(a) The Bank shall provide Executive (including his heirs, executors and
administrators) with coverage under a standard directors’ and officers’
liability insurance policy at its expense and shall indemnify Executive (and his
heirs, executors and administrators) to the fullest extent permitted under
applicable law against all expenses and liabilities reasonably incurred by him
in connection with or arising out of any action, suit or proceeding in which he
may be involved by reason of his having been a director or officer of the Bank
(whether or not he continues to be a director or officer at the time of
incurring such expenses or liabilities), such expenses and liabilities to
include, but not be limited to, judgments, court costs and attorneys’ fees and
the costs of reasonable settlements.

 

22. Successors to the Bank and the Company.

The Bank and the Company shall require any successor or assignee, whether direct
or indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all of the business or assets of the Bank or the Company,
expressly and unconditionally to assume and agree to perform the Bank’s and the
Company’s obligations under this Agreement, in the same manner and to the same
extent that the Bank and the Company would be required to perform if no such
succession or assignment had taken place.

 

23. Required Provisions.

In the event any of the provisions of this Section 23 are in conflict with the
other terms of this Agreement, this Section 23 shall prevail.

 

10



--------------------------------------------------------------------------------

(a) The Bank’s board of directors may terminate Executive’s employment at any
time, but any termination by the Bank, other than termination for Just Cause,
shall not prejudice Executive’s right to compensation or other benefits under
this Agreement. Executive shall not have the right to receive compensation or
other benefits for any period after termination for Cause as defined in
Section 7 of this Agreement.

(b) If Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) or 8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
§1818(e)(3) or (g)(1); the Bank’s obligations under this contract shall be
suspended as of the date of service, unless stayed by appropriate proceedings.
If the charges in the notice are dismissed, the Bank may in its discretion:
(i) pay Executive all or part of the compensation withheld while its contract
obligations were suspended; and (ii) reinstate (in whole or in part) any of the
obligations which were suspended.

(c) If Executive is removed and/or permanently prohibited from participating in
the conduct of the Bank’s affairs by an order issued under Section 8(e)(4) or
8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C. §1818(e)(4) or (g)(1),
all obligations of the Bank under this contract shall terminate as of the
effective date of the order, but vested rights of the contracting parties shall
not be affected.

(d) If the Bank is in default as defined in Section 3(x)(1) of the Federal
Deposit Insurance Act, 12 U.S.C. §1813(x)(1) all obligations of the Bank under
this contract shall terminate as of the date of default, but this paragraph
shall not affect any vested rights of the contracting parties.

(e) All obligations under this contract shall be terminated, except to the
extent a determination is made that continuation of the contract is necessary
for the continued operation of the Bank (i) by the director of the Office of the
Comptroller of the Currency (the “OCC”) or her or her designee (the “Director”),
at the time the OCC enters into an agreement to provide assistance to or on
behalf of the Bank under the authority contained in Section 13(c) of the Federal
Deposit Insurance Act; or (ii) by the Director, at the time the Director
approves a supervisory merger to resolve problems related to the operations of
the Bank or when the Bank is determined by the Director to be in an unsafe or
unsound condition. Any rights of Executive that have already vested, however,
shall not be affected by such action.

(f) Any payments made to employees pursuant to this Agreement, or otherwise, are
subject to and conditioned upon their compliance with 12 U.S.C. §1828(k) and
FDIC regulation 12 C.F.R. Part 359, Golden Parachute and Indemnification
Payments.

 

24. Section 409A of the Code.

(a) This Agreement is intended to comply with the requirements of Section 409A
of the Code, and specifically, with the “short-term deferral exception” under
Treasury Regulation Section 1.409A-1(b)(4) and the “separation pay exception”
under Treasury Regulation Section 1.409A-1(b)(9)(iii), and shall in all respects
be administered in accordance with Section 409A of the Code. If any payment or
benefit hereunder cannot be provided or made at the time specified herein
without incurring sanctions on Executive under Section 409A of the Code, then
such payment or benefit shall be provided in full at the earliest time
thereafter when such sanctions will not be imposed. For purposes of Section 409A
of the Code, all payments to be made upon a termination of employment under this
Agreement may only be made upon a “separation from service” (within the meaning
of such term under Section 409A of the Code), each payment made under this
Agreement shall be treated as a separate payment, the right to a series of
installment payments under this Agreement (if any) is to be treated as a right
to a series of

 

11



--------------------------------------------------------------------------------

separate payments, and if a payment is not made by the designated payment date
under this Agreement, the payment shall be made by December 31 of the calendar
year in which the designated date occurs. To the extent that any payment
provided for hereunder would be subject to additional tax under Section 409A of
the Code, or would cause the administration of this Agreement to fail to satisfy
the requirements of Section 409A of the Code, such provision shall be deemed
null and void to the extent permitted by applicable law, and any such amount
shall be payable in accordance with (b) below. In no event shall Executive,
directly or indirectly, designate the calendar year of payment.

(b) If when separation from service occurs Executive is a “specified employee”
within the meaning of Section 409A of the Code, and if the cash severance
payment under Section 4(b) or 5(c), (e) would be considered deferred
compensation under Section 409A of the Code, and, finally, if an exemption from
the six-month delay requirement of Section 409A(a)(2)(B)(i) of the Code is not
available (i.e., the “short-term deferral exception” under Treasury Regulations
Section 1.409A-1(b)(4) or the “separation pay exception” under Treasury
Section 1.409A-1(b)(9)(iii)), the Bank will make the maximum severance payment
possible in order to comply with an exception from the six month requirement and
make any remaining severance payment under Section 4(b) or 5(c), (e) to
Executive in a single lump sum without interest on the first payroll date that
occurs after the date that is six (6) months after the date on which Executive
separates from service.

(c) If (x) under the terms of the applicable policy or policies for the
insurance or other benefits specified in Section 4(c) or 5(d) it is not possible
to continue coverage for Executive and his dependents, or (y) when a separation
from service occurs Executive is a “specified employee” within the meaning of
Section 409A of the Code, and if any of the continued insurance coverage or
other benefits specified in Section 4(c) or 5(d) would be considered deferred
compensation under Section 409A of the Code, and, finally, if an exemption from
the six-month delay requirement of Section 409A(a)(2)(B)(i) of the Code is not
available for that particular insurance or other benefit, the Bank shall pay to
Executive in a single lump sum an amount in cash equal to the present value of
the Bank’s projected cost to maintain that particular insurance benefit (and
associated income tax gross-up benefit, if applicable) had Executive’s
employment not terminated, assuming continued coverage for 36 months. The
lump-sum payment shall be made thirty (30) days after employment termination or,
if Section 24(b) applies, on the first payroll date that occurs after the date
that is six (6) months after the date on which Executive separates from service.

(d) References in this Agreement to Section 409A of the Code include rules,
regulations, and guidance of general application issued by the Department of the
Treasury under Internal Revenue Section 409A of the Code.

[signature page follows]

 

12



--------------------------------------------------------------------------------

SIGNATURES

IN WITNESS WHEREOF, Clifton Savings Bank and Clifton Savings Bancorp, Inc. have
caused this Agreement to be executed and the Company seal to be affixed hereunto
by their duly authorized officers and directors, and Executive has signed this
Agreement, on this 20th day of November, 2013.

 

ATTEST:     CLIFTON SAVINGS BANK

/s/ Janemarie A. Kovarcik

    By:  

/s/ John A. Celentano, Jr.

      For the Entire Board of Directors ATTEST:     CLIFTON SAVINGS BANCORP,
INC.

/s/ Janemarie A. Kovarcik

    By:  

/s/ John A. Celentano, Jr.

      For the Entire Board of Directors                         [SEAL]      
WITNESS:     EXECUTIVE

/s/ Janemarie A. Kovarcik

   

/s/ Paul M. Aguggia

    Paul M. Aguggia

 

13